            Case 1:17-vv-01476-UNJ Document 64 Filed 01/04/21 Page 1 of 6




         In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 17-1476V
                                          (Not to be Published)

*************************
AARON MILLER,               *
                            *
                            *                                             Chief Special Master Corcoran
                Petitioner, *
                            *                                             Dated: November 24, 2020
v.                          *
                            *                                             Human papillomavirus vaccine;
                            *                                             Autonomic dysfunction;
                            *                                             Hypersomnia;
SECRETARY OF HEALTH AND     *                                             Final Fees; Expert Costs.
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Andrew D. Downing, Van Cott & Talamante, Phoenix, AZ, for Petitioner.

Amanda Pasciuto, U.S. Dep’t of Justice, Washington, DC, for Respondent.


     DECISION GRANTING FINAL AWARD OF ATTORNEY’S FEES AND COSTS 1

       On October 10, 2017, Deborah Miller, on behalf of her minor child A.M., filed a petition
seeking compensation under the National Vaccine Injury Compensation Program (“Vaccine
Program”), 2 alleging that the human papillomavirus (“HPV”) vaccines administered to A.M. on
November 23, 2015, and February 8, 2016, caused him to experience an adverse reaction,

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter “Vaccine Act” or “the Act”).
All subsequent references to sections of the Vaccine Act shall be to the pertinent subparagraph of 42 U.S.C. § 300aa.
          Case 1:17-vv-01476-UNJ Document 64 Filed 01/04/21 Page 2 of 6




including idiopathic hypersomnia, prolonged general fatigue, and autonomic dysfunction. The
case caption was amended in 2018 when A.M. turned 18, making Mr. Miller (formerly referred to
as “A.M.”) the Petitioner. Petitioner filed medical records from various treating physicians and
affidavits from witnesses in support of his claim. Petitioner also submitted expert reports and
supporting medical literature. The case was reassigned to me in July 2020.

        On October 20, 2020, Petitioner filed what he styled as a “Motion for a Decision
Dismissing his Petition.” ECF No. 52 (“Motion”). In it, Petitioner requested that I dismiss his claim
prior to issuance of a full written decision and/or hearing, based on his expressed desire to opt out
of the Program and “pursue a third party action in district court” against the manufacturer of the
HPV vaccine. Motion at 2. On November 3, 2020, Respondent filed a brief in reaction to
Petitioner’s Motion. ECF No. 53 (“Response”). Respondent did not dispute his consent to the relief
sought in the Motion, but nevertheless provided a detailed explanation of his assessment for why
the case was appropriately dismissed. Response at 1. I dismissed the Petition on November 5, 2020
(ECF No. 54).

        Petitioner has now filed a motion for a final award of attorney’s fees and costs. Motion for
Attorney’s Fees and Costs, dated November 6, 2020 (ECF No. 56) (“Fees App.”). Petitioner
requests $43,816.69 ($36,534.00 in attorney’s fees, and $7,282.69 in costs) for the work of
attorneys Mr. Andrew Downing and Ms. Courtney Van Cott, as well as the supportive work of
multiple paralegals. Fees App. at 3. Costs include expert costs, record retrieval, and postage
charges. Id.; Ex. A- Itemized Invoice for Final Fees, filed on November 6, 2020 (ECF No. 56-1 at
38-40).

        Respondent reacted to the fees request on November 13, 2020. See Fees Response, dated
November 13, 2020 (ECF No. 59). Respondent is satisfied that the statutory requirements for an
attorney’s fees and costs award are met in the case, and otherwise defers to my discretion the
calculation of a proper amount to be awarded. Id. at 2, 3.


                                            ANALYSIS

I.     Petitioner’s Claim had Reasonable Basis

        Under the Vaccine Act, a special master may award fees and costs to an unsuccessful
petitioner if: (1) the “petition was brought in good faith”; and (2) “there was a reasonable basis for
the claim for which the petition was brought.” Section 15(e)(1). I have in prior decisions set forth
at length the criteria to be applied when determining if a claim possessed “reasonable basis”
sufficient for a fees award. See, e.g., Sterling v. Sec’y of Health & Hum. Servs., No. 16-551V, slip
op. at 5 (Fed. Cl. Spec. Mstr. Jan. 3, 2020). In short, the claim’s reasonable basis must be
demonstrated through some objective evidentiary showing. Cottingham v. Sec’y of Health & Hum.

                                                  2
          Case 1:17-vv-01476-UNJ Document 64 Filed 01/04/21 Page 3 of 6




Servs., No. 19-1596, slip. op. at 9–10 (Fed. Cir. 2020) (citing Simmons v. Sec’y of Health & Hum.
Servs., 875 F.3d 632, 635 (Fed. Cir. 2017)). This objective inquiry is focused on the claim—
counsel’s conduct is irrelevant (although it may bulwark good faith). Simmons, 875 F.3d at 635.
Reasonable basis inquiries are not static—they evaluate not only what was known at the time the
petition was filed, but also take into account what is learned about the evidentiary support for the
claim as the matter progresses. Perreira v. Sec’y of Health & Hum. Servs., 33 F.3d 1375, 1377
(Fed. Cir. 1994) (upholding the finding that a reasonable basis for petitioners’ claims ceased to
exist once they had reviewed their expert's opinion, which consisted entirely of unsupported
speculation).

        The standard for evaluating reasonable basis is lesser (and thus inherently easier to satisfy)
than the preponderant standard applied when assessing entitlement, since cases that fail can still
have sufficient objective grounding for a fees award. Braun v. Sec’y of Health & Hum. Servs., 144
Fed. Cl. 72, 77 (Fed. Cl. 2019). Under the Vaccine Act, special masters have “maximum
discretion” in applying the reasonable basis standard. See, e.g., Silva v. Sec’y of Health & Hum.
Servs., 108 Fed. Cl. 401, 401–02 (Fed. Cl. 2012). The Court of Federal Claims has affirmed that
“[r]easonable basis is a standard that petitioners, at least generally, meet by submitting evidence.”
Chuisano v. Sec’y of Health & Hum. Servs., 116 Fed. Cl. 276, 287 (Fed. Cl. 2014) (internal
quotations omitted) (affirming special master). The factual basis and medical support for the claim
is among the evidence that should be considered. Carter v. Sec’y of Health & Hum. Servs., 132
Fed. Cl. 372, 378 (Fed. Cl. 2017).

        Petitioner’s claim had sufficient objective basis to entitle him to a fees and costs award.
Petitioner’s good faith arguments were backed by many solid items of proof, and there was
objective support in the record for core matters like proof of vaccination and the nature of
Petitioner’s injury. Petitioner was able to offer an expert opinion and some other proof in support
of the claim, including record proof of treaters associating Petitioner’s increase need for sleep with
the HPV vaccine because of the temporal relationship between the two. Treaters also noted that
Petitioner’s symptoms appeared to worsen after the administration of the second dose of the HPV
vaccine. Respondent for his part does not otherwise contest reasonable basis. Accordingly, a final
award of fees and costs in this matter is appropriate.

II.    Calculation of Fees

       Determining the appropriate amount of the fees award is a two-part process. The first part
involves application of the lodestar method—“multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Hum. Servs.,
515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The second part involves adjusting the lodestar calculation up or down to take relevant factors into
consideration. Id. at 1348. This standard for calculating a fee award is considered applicable in


                                                  3
                  Case 1:17-vv-01476-UNJ Document 64 Filed 01/04/21 Page 4 of 6




    most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424,
    429–37 (1983).

            An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the
    proper hourly rate on the forum in which the relevant court sits (Washington, D.C., for Vaccine
    Act cases), except where an attorney’s work was not performed in the forum and there is a
    substantial difference in rates (the Davis exception). Avera, 515 F.3d at 1348 (citing Davis Cty.
    Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot. Agency, 169 F.3d
    755, 758 (D.C. Cir. 1999)). A 2015 decision established the hourly rate ranges for attorneys with
    different levels of experience who are entitled to the forum rate in the Vaccine Program. See
    McCulloch v. Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl.
    Spec. Mstr. Sept. 1, 2015).

           Petitioner requests the following rates for his attorneys, based on the years in which work
    was performed:



                             2016                   2017                   2018                   2019                   2020


Courtney Van
                               -                  $195.00                $205.00                $205.00                 $275.00
Cott, Esq.



Andrew      D.
                           $350.00                $375.00                $385.00                $385.00                 $385.00
Downing, Esq.

    Ex. 56-1 at 6.


           The rates requested for these attorneys (as well as the paralegal work performed on this
            3
    case) are consistent with what they have previously been awarded, and I find no cause to reduce
    them in this instance. 4 This includes the increase sought for Ms. Van Cott’s work in 2020.

    3
        Petitioner requested paralegal rates of $100.00 per hour and $135.00 per hour based on years of experience.

    4
        Furthermore, the hourly rates requested are also consistent with the Office of Special Masters’ fee schedule.

    The 2015–2016 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-
    Rate-Fee-Schedule2015-2016.pdf.

    The 2017 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-
    Fee-Schedule-2017.pdf.


                                                                4
            Case 1:17-vv-01476-UNJ Document 64 Filed 01/04/21 Page 5 of 6




Perekotiy v. Sec. of Health & Human Servs., No. 16-997, 2020 WL 6395509 at *2 (Fed. Cl. Spec.
Mstr. Sept. 29, 2020) (awarding Ms. Van Cott a rate of $275.00/hour for work performed in 2020);
Schultz v. Sec. of Health & Human Servs., No. 16-539V, slip op. dated October 9, 2019, at 4
(finding an increased rate of $275.00 for Ms. Van Cott’s work in 2020 reasonable).

         III.     Calculation of Attorney Costs

        Petitioner also requests an award of $7,282.69 for costs incurred since the case’s filing,
including expert fees for Dr. Mitchell Miglis, record retrieval costs, and shipping costs. Fees App.
at 3. Dr. Miglis billed at a rate of $500.00 per hour for a total of 13 hours to produce two expert
reports. This rate has previously been approved in the Program for his work, I approve it in this
case as well. See Otto v. Sec. of Health & Human Servs., No. 16-1144, 2020 WL 1304189 at *3
(Fed. Cl. Spec. Mstr. Feb. 10, 2020); Dalton v. Sec. of Health & Human Servs., No. 15-1465, 2019
WL 965174 (Fed. Cl. Spec. Mstr. Jan. 30, 2019). The other requested costs are typical in Program
cases, Respondent does not otherwise object to their reasonableness, and I therefore award them
as requested.


                                                 CONCLUSION

        Accordingly, in the exercise of the discretion afforded to me in determining the propriety
of a final fees award, and based on the foregoing, I GRANT Petitioner’s Motion for Attorney’s
Fees and Costs. I therefore award a total of $43,816.69, reflecting $36,534.00 in attorney’s fees
and $7,282.69 in costs, in the form of a check made jointly payable to Petitioner and Andrew
Downing.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of this decision. 5

The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202018.p
df.

The 2019 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202019.p
df.

The 2020 Fee Schedule can be accessed at:
https://www.uscfc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202020
.PPI_OL.pdf

The hourly rates contained within the schedules are updated from the decision in McCulloch v. Sec’y of Health &
Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).
5
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           5
 Case 1:17-vv-01476-UNJ Document 64 Filed 01/04/21 Page 6 of 6




IT IS SO ORDERED.
                                   s/ Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                               6
